Case: 11-40218        Document: 00511785493          Page: 1   Date Filed: 03/12/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                               FILED
                                                                              March 12, 2012
                                             No. 11-40218
                                                                              Lyle W. Cayce
                                                                                   Clerk
LYONDELL CHEMICAL COMPANY; ET AL,


                                                       Plaintiffs

v.

ALBEMARLE CORPORATION; ET AL,


                                                       Defendants
----------------------------------------------------

EL PASO TENNESSEE PIPELINE COMPANY; EPEC POLYMERS,
INCORPORATED; TENNESSEE GAS PIPELINE COMPANY; EPEC
CORPORATION,

                                                       Plaintiffs-Appellees

v.

OCCIDENTAL CHEMICAL CORPORATION,

                                                       Defendant-Appellant



                      Appeal from the United States District Court
                            for the Eastern District of Texas
                                 USDC No. 1:01-CV-890
   Case: 11-40218       Document: 00511785493         Page: 2     Date Filed: 03/12/2012




                                       No. 11-40218

Before JONES, Chief Judge, and PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5th Cir. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2